Citation Nr: 1746041	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-00 731	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for a bilateral hearing loss disability.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1973 and from January 1978 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran's representative presented testimony at a November 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Phoenix, Arizona.  A transcript of the hearing is of record.


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, the Veteran's representative stated before the undersigned VLJ at the November 2016 Board hearing that the Veteran wanted to withdraw his appeal and a separate November 2016 statement, signed by the Veteran, also indicated that the Veteran wanted to withdraw his appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


